DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s after-final amendment filed April 06, 2021. Claims 1, 6, 7, 9-11, and 14-19 are still pending in the present application.
 
Allowable Subject Matter
Claims 1, 6, 7, 9-11, and 14-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach, in combination with all other limitations:
 receiving a response signal from the RSU, the response signal including distance information between the RSU and the UE, wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource regions divided according to signal strength, wherein the response signal includes sequence information and resource information related to the feedback signal, and wherein the UE identifies whether the distance information is information calculated by the feedback signal based on the sequence information and the resource information included in the response signal.
Claim 18 is allowed for the same reason above.
Claim 6, 7, 9-11, 14-17 and 19 are allowed as being dependent of allowed independent claims 1 and 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOC THAI N VU/Primary Examiner, Art Unit 2642